141 F.3d 1184
98 CJ C.A.R. 1251
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Manuel M. CHAVEZ, Plaintiff-Counter-Defendant-Appellant,v.PRIMUS AUTOMOTIVE FINANCIAL SERVICES,Defendant-Counter-Claimant-Appellee.
No. 97-2176.
United States Court of Appeals, Tenth Circuit.
March 6, 1998.

Before ANDERSON, HENRY, and BRISCOE, Circuit Judges.


1
ORDER AND JUDGMENT*


2
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a) and 10th Cir.  R. 34.1.9.  The case is therefore ordered submitted without oral argument.


3
On October 15, 1997, this court disposed of the material issues applicable to this appeal.  See Chavez v. Primus Automotive Financial Services, No. 97-2142, 1997 WL 634090 (10th Cir.  Oct.15, 1997).  For the reasons set forth in that Order and Judgment, the order of the district court in this appeal is vacated and remanded for proceedings consistent with that Order and Judgment.  The mandate shall issue forthwith.



*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.  R. 36.3